Citation Nr: 0327329	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected bilateral foot 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  

Procedural history

The veteran served on active duty from October 1966 to August 
1968.  

In April 1999, the RO received the veteran's claim of 
entitlement to service connection for a back disorder.  In a 
January 2000 rating decision, the RO denied the claim.  The 
veteran disagreed with the January 2000 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2000.  

In October 2001, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued its previous denial.  
 
Issues not on appeal

The veteran also perfected an appeal as to the RO's January 
2000 denial of an increased disability rating for the 
veteran's service-connected foot disorder.  However, in a May 
2003 statement, the veteran withdrew his appeal as to that 
issue.  Thus, it is no longer in appellate status.  38 C.F.R. 
§ 20.204(c) (2002).

In a statement received in September 2003, the veteran 
maintained that he had major depression as a result of his 
service connected foot disability.  That issue is referred to 
the RO for appropriate action.




FINDING OF FACT

A preponderance of the competent and probative evidence of 
record does not support the proposition that the veteran's 
claimed low back disorder is causally related to an incident 
of his military service or to his service-connected foot 
disability.


CONCLUSION OF LAW

A low back disorder was not incurred as a result of the 
veteran's active military service, or as a result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below, finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The VCAA eliminated the concept of a well grounded claim.  
The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The RO initially denied the veteran's claim of entitlement to 
service connection for a low back disorder by finding that 
the claim was not well grounded.  However, in the April 2003 
SSOC the RO denied service connection for a low back disorder 
based on the substantive merits of the claim.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   

The Board will apply the current standard of review in 
evaluating the veteran's claim below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's October 2001 
remand, by the remand itself, by the January 2000 rating 
decision, by the April 2000 statement of the case (SOC), and 
by the April 2003 SSOC of the pertinent law and regulations 
and of the need to submit additional evidence on his claim.

In July 1999, upon receipt of the veteran's claim, the RO 
sent the veteran a letter notifying him of the evidence 
necessary to substantiate a claim of entitlement to service 
connection.  The letter identified evidence needed from the 
veteran.  
Even more significantly, a letter was sent to the veteran in 
January 2002, with a copy to his representative, which 
detailed the responsibilities of VA and the veteran with 
respect to obtaining evidence.  Crucially, the veteran was 
informed by means of the January 2002 letter and by means of 
an attachment to the April 2003 SSOC as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  These documents explained that VA 
would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The Board notes 
that, even though the veteran was asked to give a response 
within 30 days, he was also expressly notified in the April 
2003 SSOC that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b). 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the Board's October 2001 remand was calculated 
to secure additional relevant medical evidence with respect 
to the veteran's low back disability.

The veteran has submitted private medical records and the RO 
obtained the veteran's VA treatment records and service 
medical records.  The veteran was provided with VA medical 
examinations in December 1999, August 2000 and February 2003.  
In July 1999, the RO wrote to Dr. A.B. to request 
clarification of an April 1999 opinion.  In August 1999, Dr. 
A.B. submitted a supplemental opinion.  The RO again wrote to 
the veteran in September 1999, requesting treatment records 
from Dr. A.B.  Those records were submitted in October 1999.  
The veteran stated in February 2002 that the RO had all of 
his records except those from Dr. M.B.  The RO requested 
those records in May 2002 and obtained them.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In a 
statement received in September 2003, the veteran identified 
private treatment records pertaining to his foot disability, 
but there is no indication and the veteran does not contend 
that these records would be relevant to the issue of 
entitlement to service connection for a low back disorder.  
See 38 U.S.C.A. § 5103A (b) (West 2002); see also Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).

In the September 2001 brief, the veteran's representative 
requested that an independent medical opinion be obtained.  
The Board notes that subsequent to that request, the RO 
obtained an additional VA medical examination and opinion.  

The Board may obtain an advisory medical opinion from an 
independent medical expert (IME) when, in its opinion, a 
medical opinion is warranted by the medical complexity or 
controversy involved in the appeal.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(d) (2002).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  As discussed below, the issue 
on appeal is one of relative simplicity: is the veteran's 
current back disability related to his military service or to 
his service-connected bilateral foot disability, as contended 
by him?  As for medical controversy, it is true that 
conflicting medical opinions are of record.  These will be 
described in some detail below.  However, also as described 
below, the opinions in the veteran's favor appear to be based 
exclusively upon his own selective reports of his medical 
history.  In essence, all of the evidence in the veteran's 
favor emanates from the veteran himself.  Under such 
circumstances, referring this case for an IME opinion would 
add nothing to the record and would only serve to unduly 
delay resolution of this appeal.    

Accordingly, the Board rejects the request that another 
opinion be obtained.  See also Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his substantive appeal 
that he did not want a BVA hearing, but did want a local RO 
hearing.  The veteran was notified in June 2000 that a 
hearing had been scheduled for him.  However, an August 2000 
note from the Hearing Officer indicates that the veteran 
canceled his hearing.  There is no indication that the 
veteran ever requested that another hearing be scheduled.  
The veteran's representative has submitted written argument 
in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  
For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  

With respect to secondary service connection, an analysis 
similar to that in Hickson applies.  There must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Factual background

Service medical records indicate that the veteran jumped into 
a foxhole in April 1967 and landed on his heels.  An 
evaluation conducted at the time of the injury shows a 
diagnosis of bilateral heel injury and pain.  

In March 1968, the veteran was diagnosed with a back strain 
from lifting a chest onto a truck.  At separation from 
service, the veteran had normal spine findings, and he 
reported no history of back trouble of any kind.

In May 1976, the veteran filed a claim of entitlement to 
service connection for injury residuals to both heels.  A 
back problem was not mentioned.  In an August 1976 rating 
decision , service connection was denied.  In June 1995, the 
veteran requested that his claim of entitlement to service 
connection for a bilateral heel disability be reopened.  A 
back injury was not mentioned.  In an April 1996 rating 
decision, the RO reopened the claim and granted service 
connection for degenerative changes, residuals of bilateral 
heel injury, with chronic pain.  

Post service medical records do not document complaints of or 
treatment for back problems until 1983.

In April 1999, the veteran requested service connection for a 
low back disability.  His claim was denied in a January 2000 
RO rating decision.  This appeal followed.

Additional medical evidence will be discussed where 
appropriate below.

Analysis 

The veteran contends that he has a low back disorder that was 
caused by his service-connected bilateral foot disorder.  In 
the alternative, he argues that the back condition was 
directly caused by the same in-service injury that caused his 
bilateral foot disorder.  Accordingly, the Board will 
consider entitlement to service connection on both a direct 
and a secondary basis.  

Direct service connection

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

With respect to the first required element, the Board notes 
that the veteran has been diagnosed with degenerative disc 
disease and arthritis.  Accordingly, the first Hickson 
element is conceded. 

With respect to the second Hickson element, the veteran was 
diagnosed with a back strain in 1968.  The veteran also 
suffered a bilateral heel injury in 1967; although no back 
symptoms were reported at that time.  Accordingly, to the 
extent of these reported injuries, the second Hickson element 
is satisfied.

With respect to in-service disease, as opposed to injury, 
there is no evidence that arthritis was diagnosed or 
manifested in service or within one year following service, 
and the veteran does not appear to so contend.  The statutory 
presumption of in-service incurrence of arthritis is 
therefore not for application.

With respect to the third Hickson element, medical nexus, 
there are two potential avenues for service connection to be 
awarded.  First, there may be of record sufficient medical 
opinion evidence which serves to establish a nexus between 
the in-service injury and  the current low back disability.  
Second, as explained above there may be evidence of 
continuity of symptomatology which would enable service 
connection to be granted under 38 C.F.R. § 3.303(b). 

(i.)  Medical opinion evidence 

The Board notes that there are conflicting medical opinions 
of record.  The Board is obligated under 38 U.S.C. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The evidence in support of the veteran's contentions consists 
of private medical opinions.  A February 2003 letter from Dr. 
M.S.B. encompasses the veteran's account of his foot injury 
in April 1967.  At the time of the injury, the veteran 
reportedly experienced pain in the mid to lower portion of 
the back, but was able to tolerate it.  The back pain had 
reportedly persisted since that time and had become worse.  
The veteran was described as working as a roofer.  He gave no 
history of occupational injury.  Dr. M.S.B. stated that, 
based on the described history, he would attribute the 
veteran's degenerative disc disease most likely to trauma 
sustained in the service.  

In March 2000, Dr. N.O. submitted a letter stating that he 
had reviewed records provided by the veteran.  He did not 
elaborate as to which records were provided.  According to 
Dr. N.O., the veteran told him that he had heel and back pain 
ever since an injury in 1966.  Dr. N.O. found that there was 
a possible connection between the back pain and the 1966 
injury.  He stated that jarring injures can indeed set up 
chronic back pain.  

The two medical opinions in support of the veteran's claim 
appear to be based on the assumption on the part of both 
physicians, based on the veteran's self report, that he 
experienced back pain at the time of his in-service heel 
injury and experienced back pain continually thereafter.  Dr. 
M.S.B. stated that, at the time of the injury, the veteran 
experienced pain in the lower back.  Dr. N.O. stated that the 
veteran suffered back pain ever since the injury.  However, 
the contemporaneous evidence does not support reliance upon 
the veteran's report of his own medical history.  In fact, 
the April 1966 service medical record contains no reference 
to a complaint of back pain.  The only complaint of back pain 
found in the service medical records came almost a year 
later, and in reference to a separate incident.  More 
significantly, the Board notes that there were no back 
symptoms noted on the separation examination, and the veteran 
himself stated that he had no history of back pain of any 
kind.  

In addition, there is no objective evidence of back pain 
continually after service, as was reported by the veteran to 
his own physicians.  As noted in the factual background 
section above, the veteran claimed service connection for the 
bilateral foot injury in May 1976; at that time, he did not 
mention a back problem.  A July 1976 VA examination shows 
complaint of heel and knee pain stemming from the 1967 
injury; with no mention of back pain.  The veteran filed to 
reopen his claim of entitlement to service connection for a 
foot disability in April 1983.  He did not mention back 
symptoms at that time.  An April 1983 hospitalization report 
shows numerous complaints including dysuria, ankle pain, 
substernal pain and low back pain.  However, upon 
examination, no disability was diagnosed or found on x-rays 
to account for the complaints.
  
The record contains occasional complaints of back symptoms 
beginning in 1983, approximately 15 years after the veteran 
left service.  At the time of those reports, the veteran did 
not attribute his complaints to service.  VA podiatric 
treatment reports from 1992 to 1995 show treatment for heel 
pain, but no complaint of back symptoms.  Records submitted 
by Dr. A.B. show chiropractic treatments for complaints of 
low back symptoms from February 1990 to October 1999.  
However, these were attributed to a workplace accident.  
  
In June 1995, the veteran filed to reopen his bilateral foot 
disorder claim.  He did not report a service-related back 
injury at that time.  A March 1996 VA examination report 
shows complaint of foot symptoms.  The veteran recounted the 
1967 injury, but did not mention back symptoms.  

It is only recently, in connection with is claim for VA 
monetary benefits, that the veteran has reported injuring his 
back in service and experiencing back pain continually 
thereafter.  It is these recent statements which were relied 
upon by the two physicians in rendering their opinions 
relating the veteran's current back problems to his military 
service.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996). 

It does not appear that the two physicians were informed by a 
review of the veteran's entire medical history.  Rather, 
their opinions are premised on statements of the veteran 
which are not borne out in the objective service and post-
service medical records.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999). 
The Board has considered the statements provided by the 
veteran to the effect that he injured his back in service and 
that he had back pain continually thereafter.  Against that 
testimony is the negative service and post-service medical 
records for many years after service. Board finds the 
veteran's statements to be of relatively little probative 
value. 
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].

It thus appears that, contrary to the stated assumptions of 
the veteran's private physicians, the veteran did not report 
back symptoms at the time of his in-service foot injury, he 
did not complain of back pain for many years after service 
and he did not begin to relate his current symptoms to that 
injury until he filed his claim of entitlement to service 
connection for a back disorder.  The physicians' opinions, 
based as they are on the veteran's own incorrect recitations, 
are accordingly entitled to little probative weight.

A second related flaw in the opinions of Dr. M.S.B. and Dr. 
N.O. is that they do not discuss in any way several 
intercurrent injuries noted in the VA outpatient treatment 
records and private treatment records.  

In a March 1987 progress note, the veteran stated that he 
fell 30 feet off a roof  three weeks prior to seeking 
treatment.  The veteran reported pain in his back when 
sitting up and when standing for long periods.  Records 
submitted by Dr. A.B. show chiropractic treatments for 
complaints of low back symptoms from February 1990 to October 
1999.  The veteran reported to Dr. A.B. that he fell off a 
14-foot roof in June 1989 and landed on his upper back.  In 
September 1997, the veteran complained of a sore lower back 
due to falling off his motorcycle.  The veteran reported for 
treatment in March 1999 for an injury resulting from falling 
on ice while carrying his child.  He complained of pain, 
numbness and tingling in his legs.  A spine x-ray showed 
degenerative arthritic disease.  

In April 1999, the veteran again reported for evaluation.  He 
stated that he suffered a fall from scaffolding two days 
prior to treatment, with resulting back pain.  X-rays showed 
mild to moderate degenerative changes in the lumbar spine.  
There was no evidence of acute fracture or dislocation.  
There was old mild retrolisthesis of L1-2.  X-rays taken in 
May 1999 showed degenerative disc disease at L1-2, with 
narrowing of disc space, as well as lucency at the lower 
sacrum with sclerotic margins, cause unknown.  The veteran 
reported low back pain for 30 years. He was noted to be a 
roofer and to carry heavy loads of 80 pounds.  He was also 
noted to be overweight.  Forward bending and extension were 
described as within normal limits, as was right side bending.  
Left side bending was limited due to posterior superior iliac 
spine pain.  A May 1999 follow-up visit 4 weeks after his 
fall showed complaint of chronic low back pain, described as 
occurring since 1967.  

As noted in the factual background section above, the veteran 
filed his initial claim of entitlement to service connection 
for a low back disability in April 1999, over three decades 
after he left military service.  His initial statements to 
health care providers as to the alleged in-service back 
injury and onset of back pain in service thus coincide with 
his claim for VA benefits. 

The Board finds it doubtful that references to numerous and 
significant post-service back injuries, had they been known 
to Dr. M.S.B. and Dr. N.O., would have been intentionally 
omitted from their opinions.  It appears logical that the 
veteran withheld such information from these physicians.  
Their opinions, based on faulty information provided by the 
veteran, are entitled to little weight of probative value.   

On the other hand, the medical evidence of record which does 
take these noted intercurrent injuries into account appears 
to reach a different conclusion as to causation.  A February 
2003 VA examiner stated his opinion that, considering the 
history of trauma due to the veteran's roofing job, his 
lumbar spine pathology is mostly due to his post-service 
injuries rather than an in-service injury.  The VA examiner 
further stated that he thought the veteran's lumbar spine 
pathology was due to aging, the veteran's body weight of 245 
pounds and recurrent occupational injury. 

An August 2000 VA examiner noted the veteran's in-service 
foot injury with no concurrent complaint of low back symptoms 
and his subsequent in-service low back injury.  Unlike the 
veteran's two private physicians, the VA examiner 
additionally noted the recorded history of work related falls 
off of scaffolding and the other physical demands of the 
veteran's job as a roofer.  The opinion of the examiner was 
that there was no indication whatsoever in the medical 
records of any relationship between the veteran's current 
problems and the relatively minor low back injury in service.  
The examiner stated that his opinion was based upon the fact 
that the veteran has done an extensive amount of heavy work 
as well as had injuries associated with his work that would 
be much more likely to have caused his current low back 
problem.  In addition, there is no indication whatsoever that 
the veteran had a significant injury while on active duty and 
it was therefore the examiner's opinion that there is no 
relationship between the veteran's current low back problems 
and his minor injury in service.  

A December 1999 VA examiner found that the current x-ray 
evidence of disc narrowing and arthritic findings are age 
appropriate and are not advanced compared to the veteran's 
age and his job as a roofer.  He concluded after an 
examination of the veteran that he could not see any clear-
cut connections between the in-service heel injury and the 
current lumbar spine disability. 

The Board finds the December 1999, August 2000 and February 
2003 VA opinions, which fully consider and discuss the in-
service findings and the post-service intercurrent back 
injures, more probative and persuasive than the opinions of 
Dr. M.S.B. and Dr. N.O., both of which inaccurately stated 
that the veteran reported back symptoms in conjunction with 
the in-service fall and neither of which discussed his post-
service injuries.  

The Board has considered the veteran's own contentions with 
respect to his injury.  However, it is now well established 
that as a layperson without medical training the veteran is 
not competent to render an opinion on medical matters such as 
etiology of a claimed disability.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).

Further, as noted above the veteran's current contentions 
regarding the origin of his current back disorder are 
inconsistent with his statements to physicians prior to 
filing his claim for VA benefits.  While the veteran reported 
back pain as early as 1983, he did not begin to attribute his 
back pain to the in-service fall until quite recently.  To 
the extent that the veteran's current contentions are in 
conflict with statements to the contrary he made at the time 
of treatment for his intercurrent injuries, the Board finds 
that such contemporaneous statements made by the veteran to 
health care providers in the context of medical treatment are 
more probative than statements made later in the context of a 
claim for monetary benefits from the government.  Not only 
may the veteran's memory be dimmed with time, but self-
interest may play a role in the more recent statements.  See 
Cartright, supra.

In short, the Board concludes that with respect to medical 
opinion evidence a preponderance of the evidence is against 
the veteran's claim.  Boiled down to its essence, the 
veteran's case rests upon his own recent statements to the 
effect that he injured his back in service and has had back 
continually for decades after service. 
These statements, even when transmitted through his 
physicians, are outweighed by the objective medical evidence 
of record. 

(ii.)  Continuity of symptomatology

Although no chronic back disability was diagnosed in service, 
a claim may still be substantiated based on a condition noted 
during service if continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage, 
10 Vet. App. at 488.

The Board again notes that the veteran has recently reported 
in medical evaluations that his back symptoms have existed 
since service.  In a September 1998 outpatient report, the 
examiner noted a history of low back pain since 1967.  A July 
1999 report noted low back pain since the service.  An August 
1999 orthopedic clinic note shows notation of low back pain 
since 1967.  

Clearly, the veteran did complain of back pain on one 
occasion in service, and on several occasions after service, 
beginning in 1983.  The Board does not believe that a 15-year 
period following service before the initial complaint of back 
symptoms represents continuity of symptomatology within the 
meaning of the law and regulations.  

Moreover, as discussed above, the veteran's account, to the 
extent that it attempts to establish continuity of 
symptomatology, is not supported by the recorded medical 
history.  In essence, there is no objective evidence of 
continuous back problems for decades after service.  The 
Board does not find the inclusion of the veteran's statements 
concerning alleged continuous back problems after service in 
the two private medical reports as probative evidence of 
continuity of symptomatology in the absence of a demonstrated 
medial history of such problems.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) [a medical opinion that is based 
on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].

Significantly, in Voerth v. West, 13 Vet. App. 117 (1999), 
the Court stated that it clearly held in Savage that 
38 C.F.R. § 3.303 does not relieve a claimant of the burden 
of providing a medical nexus.  The matter of medical nexus 
has been discussed by the Board in some detail above.  In 
essence, the Board has discounted the opinions in the 
veteran's favor as being based on his own statements which 
are contradicted by decades of his own objective medical 
history.  See Swann, Reonal, Godfrey, etc.  The medical nexus 
opinions against the veteran's claim, on the other hand, are 
based on a review of the entire history and are decidedly 
against the claim

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence of record does not support 
a grant of service connection for a low back disorder as 
directly related to an incident of the veteran's military 
service.  

Secondary service connection

As noted above, the veteran contends in the alternative that 
his current low back disorder was caused on a secondary basis 
by his service connected foot disorder.

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service- 
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

As stated above, the veteran has been diagnosed with 
degenerative disc disease of the lumbar spine and arthritis.  
The evidence thus demonstrates that the veteran currently has 
a low back disability, and the first element of the Wallin 
analysis has been satisfied.  In addition, it is 
uncontroverted that the veteran has a service-connected 
bilateral foot disability.  Wallin element (2) has also been 
met.  
The question which must be answered by the Board is whether 
the veteran's low back disability is proximately due to, or 
the result of, his service-connected bilateral foot 
disability.  

There are of record medical nexus opinions that indicate that 
the veteran's low back disability is a result of his service-
connected bilateral heel disability.  A February 2003 letter 
from Dr. M.S.B., as discussed in detail above, contains the 
opinion that the veteran's current low back disorder is most 
likely related to trauma sustained in the service.  Dr. 
M.S.B. also stated that the back disability has been 
aggravated by the veteran's chronic heel pain.  

An April 1999 letter from the veteran's chiropractor, Dr. 
A.B,. contains Dr. A.B.'s opinion that, based on the 
veteran's statement that his foot problems had been present 
since being in the military, due to faulty structural 
mechanics, the veteran's foot problems have indirectly 
contributed to his lower back problems.  An August 1999 
letter from Dr. A.B. again states that faulty structural 
biomechanics of the veteran's feet aggravated his lower back 
condition.  According to Dr. A.B., the veteran stated that 
both conditions were present since the time he was in the 
service.  His reasoning was that, if the pedal foundation is 
not structurally sound, the result is a loss of structural 
integrity of the dynamic interrelationship of the spine to 
the pelvis, the pelvis to the legs and the legs to the feet.  
This is more likely than not related to or aggravated by his 
feet problems. 

On the other hand, the February 2003 VA examiner did not find 
any direct connection between the foot injury and the lumbar 
spine disability.  He stated that he had not found any 
literature that would indicate that there would be a 
connection between a heel injury and lumbar spine pathology.  
Therefore, he did not think that there was any connection.  
He concluded that the veteran's lumbar spine pathology was 
due to aging, body weight and recurrent injuries as a roofer. 

The Board has considered the opinions of Dr. M.S.B. and Dr. 
A.B. with respect to secondary causation.  However, for 
reasons similar to those noted above in connection with the 
matter of direct service connection, the Board finds that 
these opinions are not as probative as the February 2003 VA 
medical opinion.

Essentially, Dr. M.S.B. and Dr. A.B. based their opinions on 
statements of the veteran to the effect that his back 
problems were coincident with his foot problems.  Moreover, 
these opinions did not address critical medical evidence 
indicating causation of the veteran's back disability due to 
a number of post-service injuries.  By not addressing the 
evidence showing numerous post-service injuries, and by not 
addressing other factors such as the veteran's weight and his 
physically demanding profession, Dr M.S.B. and Dr. A.B. have 
left the impression that they either not review the veteran's 
medical history and instead relied exclusively upon the 
veteran's self-service statements.  The Board finds the 
February 2003 VA opinion more persuasive by its discussion of 
these issues.   In addition, the Board observes that none of 
the clinical evidence pertaining to the veteran's back 
disability which has accumulated over the years implicated 
the foot disability.  As noted above, various examiners have 
referred to a number of post-service injuries as being 
related to the back disorder.
 
The Board has considered medical articles submitted by the 
veteran's chiropractor.  While these articles support his 
general premise that that a foot injury can impact the spine, 
they do not address the veteran's specific situation, and 
they do not account for the possible role of intercurrent 
injuries noted in the record.  See Obert, 5 Vet. App. at 33; 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) [medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim].  

The Court's decision in the case of Wallin v. West, 11 Vet. 
App. 509 (1998), suggests that medical treatise information 
may be regarded as competent evidence where, "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than an unsubstantiated lay medical opinion."  
That exception does not benefit the veteran in the present 
case because the evidence submitted does not demonstrate with 
any certainty that the veteran's foot injury caused his back 
problems. The Board accordingly finds that the probative 
value of the treatise evidence submitted is not significant 
with respect to the question of medical nexus. 

As alluded to above, to the extent that the veteran himself 
has ascribed his back disability to his service-connected 
foot disability, his opinion is entitled to no weight of 
probative value.  See Espiritu, supra.

In short, the Board concludes that a preponderance of the 
evidence is against a showing that the veteran's low back 
disorder resulted on a secondary basis due to the service-
connected foot disability.  The veteran's claim of 
entitlement to service connection for a low back disorder is 
therefore denied.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

